Title: William Dampier: Accounts of Water Spouts, 1753
From: Dampier, William
To: 



I
A Spout is a small ragged piece or part of a Cloud hanging down about a Yard, seemingly from the blackest part thereof. Commonly it hangs down sloping from thence, or sometimes appearing with a small bending, or elbow in the middle. I never saw any hang perpendicularly down. It is small at the lower-end, seeming no bigger than one’s Arm, but still fuller towards the Cloud, from whence it proceeds.
When the Surface of the Sea begins to work, you shall see the Water, for about 100 Paces in Circumference, foam and move gently round till the whirling Motion increases: And then it flies upward in a Pillar, about 100 Paces in Compass at the bottom, but lessening gradually upwards to the smallness of the Spout it self, there where it reacheth the lower-end of the Spout, through which the rising Sea-water seems to be conveyed into the Clouds. This visibly appears by the Clouds increasing in bulk and blackness. Then you shall presently see the Cloud drive along, although before it seemed to be without any Motion: The Spout also keeping the same Course with the Cloud, and still sucking up the Water as it goes along, and they make a Wind as they go. Thus it continues for the space of half an Hour, more or less, until the sucking is spent, and then breaking off, all the Water which was below the Spout, or pendulous piece of Cloud, falls down again into the Sea, making a great Noise with its fall and clashing Motion in the Sea.
It is very dangerous for a Ship to be under a Spout when it breaks, therefore we always endeavour to shun it, by keeping at a distance, if possibly we can. But for want of Wind to carry us away, we are often in great fear and danger, for it is usually calm when Spouts are at work; except only just where they are. Therefore Men at Sea, when they see a Spout coming, and know not how to avoid it, do sometimes fire Shot out of their great Guns into it, to give it air or vent, that so it may break; but I did never hear that it proved to be of any Benefit.

And now being on this Subject, I think it not amiss to give you an account of an Accident that happened to a Ship once on the Coast of Guinea, sometime in or about the Year 1674. One Captain Records of London, bound for the Coast of Guinea, in a Ship of 300 Tuns, and 16 Guns, called the Blessing; when he came into the Lat. 7 or 8 degrees North, he saw several Spouts, one of which came directly towards the Ship, and he having no Wind to get out of the way of the Spout, made ready to receive it by furling his Sails. It came on very swift and broke a little before it reached the Ship; making a great Noise, and raising the Sea round it, as if a great House or some such Thing, had been cast into the Sea. The Fury of the Wind still lasted, and took the Ship on the Starboard-bow with such Violence, that it snapt off the Boltsprit and Fore-mast both at once, and blew the Ship all along, ready to over-set it, but the Ship did presently right again, and the Wind whirling round, took the Ship a second time with the like Fury as before, but on the contrary side, and was again like to over-set her the other way. The Mizen-mast felt the Fury of this second Blast, and was snapt short off, as the Fore-mast and Boltsprit had been before. The Main-mast, and Main-top-mast, received no Damage, for the Fury of the Wind (which was presently over) did not reach them. Three Men were in the Fore-top when the Fore-mast broke, and one on the Boltsprit, and fell with them into the Sea, but all of them were saved. I had this Relation from M. John Canby, who was then Quarter-master, and Steward of her; one Abraham Wise was Chief Mate, and Leonard Jefferies second Mate.
We are usually very much afraid of them: Yet this was the only Damage that ever I heard done by them. They seem terrible enough, the rather because they come upon you while you lie becalmed, like a Log in the Sea, and cannot get out of their way: But though I have seen, and been beset by them often, yet the Fright was always the greatest of the Harm.


II
 … We had fair clear Weather, and a fine moderate Gale from South-East to East by North: But at Day-break, the Clouds began to fly, and it lightned very much in the East, South-East and North-East. At Sun-rising, the Sky look’d very red in the East near the Horizon; and there were many black Clouds both to the South and North of it. About a Quarter of an Hour after the Sun was up, there was a Squall to the Windward of us; when on a sudden one of our Men on the Fore-castle called out that he saw something astern, but could not tell what: I look’d out for it, and immediately saw a Spout beginning to work within a Quarter of a Mile of us, exactly in the Wind. We presently put right before it. It came very swiftly, whirling the Water up in a Pillar about 6 or 7 Yards high. As yet I could not see any pendulous Cloud, from whence it might come; and was in Hopes it would soon lose its Force. In 4 or 5 Minutes Time, it came within a Cable’s Length of us, and past away to Leeward; and then I saw a long pale Stream, coming down to the whirling Water. This Stream was about the Bigness of a Rainbow: The upper End seem’d vastly high, not descending from any dark Cloud, and therefore the more strange to me; I never having seen the like before. It past about a Mile to Leeward of us, and then broke. This was but a small Spout, not strong nor lasting; yet I perceived much Wind in it, as it past by us.


III
We saw the day before, betwixt 2 and 3, a Spout but a small distance from us. It fell down out of a black Cloud, that yielded great store of Rain, Thunder and Lightning: This Cloud hovered to the Southward of us for the space of three Hours, and then drew to the Westward a great pace; at which time it was that we saw the Spout, which hung fast to the Cloud till it broke; and then the Cloud whirl’d about to the South-East, then to East-North-East; where meeting with an Island, it spent it self and so dispersed; and immediately we had a little of the Tail of it, having had none before.

